Citation Nr: 1208802	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  97-33 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chondromalacia patella of the left knee.

2.  Entitlement to a disability rating in excess of 20 percent for chondromalacia patella of the right knee.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at law


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

In an October 1991 rating decision, the RO granted the Veteran's claim of entitlement to service connection for chondromalacia of both the right and left patella; a noncompensable (zero percent) disability rating was assigned for each knee respectively.  In April 1994, the Board increased these disability ratings to 10 percent disabling.  

In February 1997, the Veteran filed claims of entitlement to increased disability ratings for his service-connected left and right chondromalacia patella.  The RO denied these claims in the above-referenced May 1997 rating decision.  The Veteran disagreed with these decisions and perfected an appeal as to both issues.  

In November 1997, the RO increased the disability rating for his left knee chondromalacia patella to 20 percent disabling.  

In a March 2001 decision, the Board denied the Veteran's claims for increased disability ratings for the service-connected left and right chondromalacia patella.  The Veteran appealed the Board's March 2001 decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed in August 2002, which was granted by an August 2002 Court order.  

In February 2007, the Board, in part, remanded the Veteran's claims for increased disability ratings for his service-connected left and right chondromalacia patella.  

In its January 2008 decision, the Board increased the Veteran's disability rating for his right knee chondromalacia patella to 20 percent disabling.  The Board also assigned an effective date of February 25, 1996 for both 20 percent ratings assigned to the Veteran's service-connected left and right chondromalacia patella.  The Board also denied, in part, the Veteran's claims of entitlement to increased disability ratings greater than 20 percent for service-connected left and right chondromalacia patella.  The Veteran appealed the Board's January 2008 decision to the Court.  A Joint Motion for Remand was filed in May 2009, which the Court granted by a May 2009 order.  

In November 2009, the Board remanded the Veteran's claims of entitlement to increased disability ratings greater than 20 percent for the service-connected left and right chondromalacia patella for additional development.  These claims are now back before the Board for appellate consideration.  

In a February 2009 rating decision, the RO denied the Veteran's claims for earlier effective dates for the grant of a total disability rating for individual unemployability (TDIU), the grant of Dependents' Educational Assistance under 38 U.S.C. Chapter 35 (DEA), and the assignment of 50 percent for headaches.  The Veteran was notified of this decision in March 2009.  He filed notices of disagreement (NODs) with respect to this decision in March 2010 and was issued a statement of the case (SOC) in November 2011.  The Board observes that as of this date, a timely substantive appeal has not been filed with respect to these claims.  As such, they are not in appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's chondromalacia patella of the left knee is currently assigned the maximum rating pursuant to Diagnostic Code 5258.

2.  The Veteran's chondromalacia patella of the right knee is currently assigned the maximum rating pursuant to Diagnostic Code 5258.  

3.  Degenerative joint disease in the left and right knee is demonstrated by x-ray evidence of degenerative joint disease with noncompensable limitation of extension and painful motion.  

4.  Prior to May 27, 2008, degenerative joint disease in the left and right knee was demonstrated by x-ray evidence of degenerative joint disease with noncompensable limitation of flexion and painful motion.  

5.  From May 27, 2008, additional limitation of joint function of the left and right knee after repetitive motions was demonstrated with flexion limited to 45 degrees bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

2.  The criteria for a disability rating in excess of 20 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

3.  The criteria for a separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5261 (2011).

4.  The criteria for a separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5261 (2011).

5.  Prior to May 27, 2008, the criteria for a separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of flexion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260 (2011).  

6.  Prior to May 27, 2008, the criteria for a separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260 (2011).

7.  From May 27, 2008, the criteria for a separate disability rating of 10 percent for limitation of flexion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

8.  From May 27, 2008, the criteria for a separate disability rating of 10 percent for limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in December 2003.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim, with subsequent readjudication in November 2007 and October 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran had continued to report his current symptomatology of the bilateral knees and their effect on his daily life to VA examiners throughout the duration of the appeal.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his attorney.  

The record shows that the Veteran was last provided a VA examination in May 2008.  The Board finds a new VA examination is not necessary in this case.  As noted above, the Board remanded the claims on appeal in November 2009 for a VA examination opinion only, and noted that if the VA examiner determined that a physical examination or diagnostic testing was necessary, such should be scheduled.  In January 2010, a VA examiner reviewed the file and provided an opinion regarding the etiology of the Veteran's degenerative joint disease of the bilateral knees.  At this time, he did not find that a physical examination or diagnostic testing was necessary.  Moreover, neither the Veteran nor his attorney have indicated that his bilateral knee disability has worsened since that last examination and no additional evidence has been received indicating such.  Therefore, given that the VA examiner did not determine an additional physical examination was necessary and the absence of any report by the Veteran of a worsening of his bilateral knees or an indication by the medical record of a worsening of the disability since the last examination, the Board finds that a new VA examination is not necessary in this case.  

The Board also observes that, several requests for VA medical records were made from June 1994 to June 1996 from the Hines/Madison VA medical center (VAMC) in March 2007, April 2007, and July 2007.  The RO received two responses from the VAMC that such records are not available as they have been destroyed.  Thereafter, the RO sent a notice to the Veteran that such records were not available from the VAMC and requested that if he had any copies of these records that they should be sent to the RO.  After receiving no response from the Veteran, the RO issued a formal finding in August 2007 that the VA medical records from June 1994 to June 1996 were unavailable.  Therefore the Board finds that no further duty to assist in retrieving these records is necessary as the VAMC indicated that they have no records for this period and the Veteran has not indicated that he has any copies of these treatment records.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's left and right knees have been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011), which provides ratings based on dislocated semilunar cartilage as described below.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

The Veteran contends that his current chondromalacia patella of the left and right knees warrants a higher disability rating.  In a recent statement, his attorney also argues that the Veteran is entitled to a separate rating for each knee under Diagnostic Code 5003 based on evidence of degenerative joint disease in each.  

In a February 1996 VA outpatient treatment report, the Veteran was treated for complaints of bilateral knee pain and a physical examination revealed stable knees, quad strength of 4/5, and range motion from zero to 120 degrees, bilaterally.  In August 1996, the Veteran was followed up at the VA for bilateral knee pain with physical examination findings demonstrating a full range of motion of the bilateral knees with severe crepitation on the left greater than right, no effusion, motor strength of 4/5 on the left and 5/5 on the right, and stable varus/valgus.  VA outpatient treatment reports from November 1996 reflect findings of bilateral knee pain, crepitation and clicking, the Veteran had an "ok" range of motion, he was provided elastic knee braces bilaterally, and he was diagnosed with degenerative joint disease.  A February 1997 VA outpatient treatment report reflects that the Veteran complained of chronic bilateral knee pains with objective findings of some atrophy of the quadriceps muscles and no joint tenderness or inflammation.

At an April 1997 VA examination, the Veteran complained of bilateral knee pain with bending, extensive walking, and weather changes.  He reported that sitting for prolonged periods was bothersome.  The Veteran also noted having effusion and occasional popping.  Objective findings included negative McMurray's and Lachman's testing, no varus/valgus instability, no significant vastus medialis oblique atrophy, no swelling on exam, no maltracking, no apprehension, extension to 0 degrees bilaterally, and flexion to 110 degrees bilaterally.  X-rays demonstrated negative findings with no degenerative joint disease and no fracture noted by the VA examiner.  An MRI in 1995 was noted to demonstrate degenerative changes in the menisci bilaterally.  The Veteran was diagnosed with bilateral patellofemoral chondromalacia.  

VA outpatient treatment reports from May 1997 reflect the Veteran had been managing his bilateral knee pain with knee support, including taping, physical therapy, swimming, and medication (Naprosyn).  X-ray was noted to be normal at this time with no fracture or degenerative joint disease.  Physical findings of the bilateral knees revealed full range of motion, no effusion, negative McMurray's and negative Lachman's tests.  

A July 1997 VA magnetic resonance imaging (MRI) report of the left knee revealed large knee joint effusion, denuded articular cartilage in the anterior aspect of the medial femoral condyle, no evidence of tear of the medial or lateral meniscus, and both cruciate and collateral ligaments appeared intact.  VA outpatient treatment reports from July 1997 revealed complaints of bilateral knee pain, swelling, and giving way, and the inability to bear weight on the left knee.  He was noted to wear a stabilizing brace.  Physical examination findings of the right knee revealed a full and good range of motion, good strength at 5/5, tenderness on medial compartment and medial joint line, effusion, tenderness on valgus stress, positive McMurray's sign, negative anterior drawer sign, negative varus/valgus instability, no crepitus, no swelling, no erythema, and a negative Lachman's test.  An X-ray was noted to reveal no facture or dislocation of the right knee.  Physical examination findings of the left knee revealed mild effusion, mild varus/valgus laxity, crepitus, limited range of motion, strength 3/5, tenderness all over the knee and distal thigh with right medial greater than right lateral compartment, and swelling.  The Veteran was assessed with left knee chondromalacia with evidence of osteoarthritis/degenerative joint disease on MRI in July 1997 and medial meniscal tear of the right knee. 

A September 1997 VA outpatient treatment report reflects that the Veteran complained of bilateral knee pain and physical examination findings revealed crepitus bilaterally.  

At an October 1997 VA examination provided for the Veteran's headaches, he complained of severe pain in the left and right knees.  

In a March 2002 VA outpatient treatment report, the Veteran was diagnosed with osteoarthritis of the bilateral knees and physical findings revealed crepitus bilaterally.  

A May 2004 VA examination demonstrates that the Veteran complained of pain at a five out of 10 in severity on a daily basis.  He reported that he walked with a cane and was only able to walk a quarter of a block before pain recurred. The Veteran stated that pain was present all the time.  He was reportedly steady on his feet and had not fallen but walking increased the intensity of his pain.  He took Tylenol to relieve knee pain.  The Veteran reported being unable to mow the lawn or vacuum, but he was able to cook while sitting on a high stool.  He reported that his legs felt weak and tended to buckle at times.  The Veteran stated that his wife massaged his knees to get relief from pain.  A physical examination revealed that he had a great deal of difficulty in standing on his toes and heels because of pain in his knees and could only squat one third of the way down.  There were no objective findings of swelling, tenderness, warmth, or instability in either knee.  Lachman and drawer signs were negative.  Range of motion findings included flexion to 90 degrees and extension to 0 degrees bilaterally, with pain and stiffness at 90 degrees bilaterally.  Mild crepitus was present in the left knee.  Strength of the right thigh and leg was 4/5 for each, strength of the left thigh was 4/5, and strength of the leg was 5/5.  Ranges of motion during active, passive, and repetitive movements were the same and there was no limitation due to weakness, fatigability, incoordination or flare-ups.  An MRI of the knees demonstrated moderate joint effusion, no meniscal tear, intact anterior and posterior cruciate ligaments, intact patellar tendon and collateral ligaments, and minor genu valgus evident.  The Veteran was diagnosed with moderate arthritis of the bilateral knees.  

VA outpatient treatment reports from April 2004 to February 2005 reflect that the Veteran complained of increasing knee pain and which was treated with ibuprofen.  

At a March 2005 VA examination the Veteran complained of bilateral knee pain, left a little worse than right.  He reported that his knees bothered him when the weather changed and pain was worse with walking.  The Veteran also reported that they gave out, occasionally locked, and swelled.  He used over-the-counter anti-inflammatory medication and ice for relief and had plenty of therapies for the knees.  A physical examination reflects that the Veteran walked with a cane.  He had no observed effusions upon examination.  Range of motion findings revealed full extension and 125 degrees of flexion with pain at 125 degrees bilaterally.  He had negative ligamentous examination of both knees, negative Lachman's, negative posterior drawer test, and negative instability to varus and valgus stress testing of both knees.  The Veteran had mild tenderness to palpation along the joint line and along the patellofemoral joint.  There was no crepitus with range of motion.  No limitation due to weakness, fatigability, incoordination or flare-ups was found.  Ranges of motion during passive, active and repetitive movements were the same.  The VA examiner noted that x-rays of the knees demonstrated only minimal medial compartment narrowing of the left knee, no osteophytes, and no evidence of patellofemoral arthrosis.  The March 2005 x-ray report also revealed a suggestion of slight lateral subluxation of the left patella and correlation with clinical findings was recommended, however, as demonstrated by the objective findings in the VA examination, no evidence of subluxation was found.  The Veteran was diagnosed with bilateral knee pain with minimal arthritis.  

VA outpatient treatment reports from November 2006 reflect that the Veteran complained bilateral knee pain and which was treated with ibuprofen.  

At a March 2007 VA examination, the Veteran reported that, with respect to his right knee he had buckling on a daily basis, joint stiffness, and a popping sensation.  He also reported having generalized knee pain, especially when trying to go up stairs, and which was aggravated by walking or intimate relations with his wife.  The Veteran reported bilateral knee swelling daily and locking.  The Veteran's left knee symptoms were similar to the right except it made a lot more "crunching" noise than the right and he reported left knee swelling, warmth, and flare ups.  He used a cane every day and bilateral elastic braces.  His knees were reportedly the same all the time without flares and he treated knee pain with ibuprofen which provided some relief.  The Veteran reported not working since January 2006, at which time he worked as a security guard, although this job aggravated his knees and back.  Both knees limited the Veteran's running, sexual activity, carrying things, and sitting for long periods of time.  He also reported pain with climbing stairs.  A physical examination revealed that the Veteran walked with a cane in his right hand, his gait was slow but not antalgic, and muscle testing showed 4/5 give way weakness.  Both knees demonstrated no swelling, erythema, increased warmth or deformity.  Diffuse tenderness to palpation was noted bilaterally.  Negative Lachman's, McMurray's and posterior drawer signs were noted bilaterally.  The medial and lateral ligaments were intact in both knees.  Right knee flexion was to 130 degrees with subjective pain throughout entire range of motion, and extension was to zero degrees.  Left knee flexion was to 95 degrees with subjective pain throughout the entire range of motion, and extension was to zero degrees.  Upon three repetitive motions, there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.  The examiner also noted that since the flare up was not occurring at that time, he would have to resort to mere speculation to assess any loss of function during a flare up.  He opined that it was not as likely as not that bilateral chondromalacia patella was either caused or permanently aggravated by degenerative joint disease of the knee joint.  

The VA examiner reviewed the Veteran's past radiology reports and noted that a February 1998 bone scan for bilateral knee pain demonstrated unremarkable findings except for a very mild diffusely increased uptake involving the entire right knee, including the right patella, and no focal abnormalities in either knee. An April 2000 VA MRI reports of the left and right knees revealed moderate joint effusion bilaterally, no meniscal tear bilaterally, anterior and posterior cruciate ligaments were intact bilaterally, patellar tendon and collateral ligaments were intact bilaterally, and mild genu valgus deformity was evident bilaterally.  A March 2007 x-ray of the bilateral knees revealed small old post traumatic calcification on the right knee. The Veteran was diagnosed with bilateral knee chondromalacia patella and degenerative joint disease.  

April 2007 private MRI reports of the right and left knees revealed mild degenerative joint disease associated with a small joint effusion and negative internal derangement findings of the right knee and tricompartmental osteoarthritis, most marked at the patellofemoral joint, associated small joint effusion and negative internal derangement findings on the left.  

VA outpatient treatment reports from May 2007 to December 2007 show that the Veteran complained of bilateral knee pain, which was treated with ibuprofen.  Also in May 2007, the VA physician noted findings from the April 2007 private MRI reports.  

At an April 2008 VA examination for his TDIU claim, the Veteran was provided a physical examination of the bilateral knees which revealed no tenderness, swelling, erythema, increased warmth or deformity.  Negative Lachman's, McMurray's and posterior drawer signs were found bilaterally.  Medial and lateral ligaments were intact bilaterally and there was negative patellar grind bilaterally.  For both knees range of motion findings revealed flexion to 140 degrees and extension to zero degrees.  Range of motion was painless bilaterally.  With three repetitive motions, there was no additional functional impairment due to pain, weakness fatigability, incoordination, or repetition bilaterally.  Since flare ups were not present at that time, the examiner reported that he would have to resort to mere speculation to assess any loss of function during flare ups.  

At a May 2008 VA examination, the Veteran complained of constant pain of the bilateral knees at an eight out of 10 on a scale of one to 10 in severity.  He also reported swelling, warmth, and buckling bilaterally.  The Veteran treated his symptoms with Motrin.  Flare ups occurred once a day and lasted an hour with pain at 10 out of 10.  Pain is precipitated by sitting for more than 10 minutes, standing for five to ten minutes, or walking up stairs.  Alleviating factors included massage, hot packs, and knee braces.  Additional functional impairments during flare ups included prevention of walking, standing, sitting, bending, stooping, or lifting over five pounds.  The Veteran used a cane and had a brace for both knees which he did not bring with him.  The reported effects on the Veteran's occupation and daily activities included that he could not work, his sleep was disturbed, he could not concentrate, he could not follow instructions and it took him three hours to get ready in the morning due to pain and stiffness in the morning.  Range of motion findings revealed flexion to 90 degrees and extension to 0 degrees in both knees with pain and fatigue.  Mild effusion of the right knee was found with tenderness around the patella on both sides medially and laterally but no sign of active inflammation was noticed.  Gait was antalgic and the Veteran had difficulty standing without support.  No clinical signs of instability were found.  The Veteran was diagnosed with severe degenerative joint disease of both knees.  Additional limitation of joint function was noted such that the Veteran was found to be unable to flex more than 45 degrees, however, it was not specified whether such was due to pain, fatigue, weakness, lack of endurance, or incoordination.  

In a January 2010 VA addendum opinion, a VA examiner reviewed the claims file and found that the Veteran's bilateral knee degenerative joint disease was as likely as not related to his military service.  The examiner found that the Veteran had a disability for bilateral patellar femoral syndrome for many years and his current bilateral knee degenerative joint disease was a progression of the same process.  He also noted that no other cause after military service was present.  

After a careful review of the evidence of record, the Board finds that the Veteran's chondromalacia patella the left knee and chondromalacia patella right knee are each appropriately evaluated as 20 percent disabling under Diagnostic Code 5258 and each warrants a separate 10 percent disability rating for limitation of extension under Diagnostic Code 5261, a separate 10 percent disability rating for limitation of flexion prior to May 27, 2008, and a separate 10 percent disability rating for limitation of flexion from May 27, 2008 under Diagnostic Code 5260.  

The Board has based its conclusions on the medical evidence outlined above, which shows bilateral knee symptoms productive of x-ray evidence of degenerative joint disease with noncompensable limitation of extension and painful motion, x-ray evidence degenerative joint disease with noncompensable limitation of flexion and painful motion prior to May 27, 2008, and additional limitation of joint function of the left and right knee joint function after repetitive motions with flexion limited to 45 degrees bilaterally, from May 27, 2008.  

With respect to the current 20 percent disability ratings for each knee which are assigned under Diagnostic Code 5258, the Board observes that a maximum 20 percent evaluation has been assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Therefore, a higher rating is not currently available per the Diagnostic Code.  38 C.F.R. § 4.71a , Diagnostic Code 5258 (2011).  

Although the Veteran does not meet the rating criteria for a 10 percent rating based on his actual limitation of extension of the left knee or right knee or actual limitation of flexion of the left knee or right knee prior to May 27, 2008, painful motion warrants an evaluation of 10 percent for each as there is also x-ray evidence of degenerative joint disease present in each knee.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).  While the Board observes that degenerative joint disease was not noted by radiology reports until he was assessed with left knee chondromalacia with evidence of osteoarthritis/degenerative joint disease on MRI in July 1997, the Board observes that the Veteran was diagnosed with degenerative joint disease in August 1996, a 1995 MRI demonstrated degenerative changes in the menisci bilaterally.  Therefore, the Board will resolve any doubt in favor of the Veteran and find that degenerative joint disease was present since the February 25, 1996 effective date assigned for the increased ratings on appeal.  In addition, the May 2008 VA examination, dated May 27, 2008, demonstrated range of motion of the left and right knee with pain and additional limitation of joint motion to 45 degrees of flexion bilaterally upon repetitive motion, thereby warranting a separate 10 percent disability rating under Diagnostic Code 5260 for the left knee and right knee each from May 27, 2008.  

The Board also acknowledges the Veteran's reports of difficulty with walking, standing, sitting, climbing stairs and squatting, and the evidence demonstrating that he used a cane and bilateral knee braces, however, the evidence of record does not demonstrate any findings of instability or subluxation of either knee.  While findings of mild varus/valgus laxity of the left knee and positive McMurray's sign of the right knee were noted in July 1997 VA outpatient treatment reports, the Board also points out that at this time, physical findings of the right knee also revealed negative anterior drawer sign, negative varus/valgus instability, and a negative Lachman's test.  Thus, the objective testing results of the right knee did not reflect objective findings of instability.  Moreover, the medical evidence of record both before and after July 1997 reflects continual findings of negative varus/valgus instability, negative anterior drawer sign, negative McMurray's, and negative Lachman's test.  Most recently, the May 2008 VA examiner found that there were no clinical findings of instability, which is consistent with the rest of the medical evidence of record.  

Therefore, there is no objective evidence of instability that would warrant a separate disability rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected left knee does not reflect ankylosis or an impairment of the tibia or fibula, Diagnostic Codes 5256 and 5262 do not apply.  See id.  

Thus, based upon the evidence of record discussed above, the Board finds that the Veteran's chondromalacia patella the left knee and chondromalacia patella right knee each more nearly approximate the criteria for a 20 percent disability rating for each under Diagnostic Code 5258, and the Veteran's left and right knee disabilities also each warrant a separate 10 percent disability rating for limitation of extension under Diagnostic Code 5261, a separate 10 percent disability rating for limitation of flexion prior to May 27, 2008, and a separate 10 percent disability rating for limitation of flexion from May 27, 2008 under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  In assigning these ratings, the Board has considered the Deluca criteria in awarding these separate disability ratings.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  Supplemental Statement of the Case, dated August 2007, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for chondromalacia patella of the left knee is denied.

A disability rating in excess of 20 percent for chondromalacia patella of the right knee is denied.

A separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of extension of the left knee is granted, subject to the provisions governing the award of monetary benefits.

A separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of extension of the right knee is granted, subject to the provisions governing the award of monetary benefits.

Prior to May 27, 2008, a separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of flexion of the left knee is granted, subject to the provisions governing the award of monetary benefits.

Prior to May 27, 2008, a separate disability rating of 10 percent for degenerative joint disease with noncompensable limitation of flexion of the right knee is granted, subject to the provisions governing the award of monetary benefits.

From May 27, 2008, a separate disability rating of 10 percent for limitation of flexion of the left knee is granted, subject to the provisions governing the award of monetary benefits.

From May 27, 2008, a separate disability rating of 10 percent for limitation of flexion of the right knee is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


